DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Examiner acknowledges the amendment to claim 1.
Response to Arguments
Applicant’s arguments, see Remarks, filed 5/27/22, with respect to the rejection(s) of claim(s) 1-22 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hugli.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kistler (U.S. 3,801,838) in view of Hugli (3,602,744).
	Regarding claims 1 and 18, Kistler teaches pressure sensor (see figure 4), the pressure sensor defining an axial direction and a radial direction that extends perpendicular to the axial direction, the pressure sensor comprising: a) a housing sleeve 40 that defines a constriction 56 in which the elasticity of the housing sleeve is locally increased relative to the elasticity of the rest of the housing sleeve such that when the pressure sensor 41 is subjected to high pressures reversible changes in the length of the housing sleeve are commensurately effected; b) a sensor assembly 41 disposed within the housing sleeve; and c) a membrane 43 configured for transmitting a pressure and mechanically connected with the housing sleeve 40 such that the pressure acts in the axial direction on the membrane and in the radial direction on the housing sleeve, the membrane 43 further connected operatively with the sensor assembly; wherein the membrane 43 and the housing sleeve 40 are disposed relative to one another so that in a radial direction of the pressure sensor the pressure only acts on the membrane and in an axial direction of the pressure sensor the pressure only acts on the housing sleeve (see figure 4).
	However, Kistler does not explicitly teach the newly added limitation that the membrane defines a uniform thickness measured in the axial direction.
	Hugli discloses a pressure sensor (see figure 1) with membrane 16 which has uniform thickness when measured in the axial direction.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Kistler with the teachings of Hugli since it is well known in the art for membranes to be designed in such a manner.
	Additionally, the limitation, ‘for capturing pressures of up to 1000 bar’, has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951).
	Regarding claim 2, Kistler teaches wherein the constriction 56 is configured such that the reversible changes in the length of the housing sleeve occur along the axial direction (see figure 4).
Regarding claim 3, Kistler teaches wherein the constriction 56 is configured such that the reversible changes in the length of the housing sleeve occur along the radial direction (see figure 4).
Regarding claim 4, Kistler teaches wherein the housing sleeve defines a reinforcement (area located directly below the groove 56) in which the elasticity of the housing sleeve is locally reduced relative to the elasticity of the rest of the housing sleeve, the reinforcement being spaced apart from the constriction (see figure 4).
Regarding claim 5, Kistler teaches wherein the reinforcement and the constriction 56 are configured such that the reversible changes in the length of the housing sleeve occur along the axial direction (see figure 4).
Regarding claim 6, Kistler teaches wherein the reinforcement and the constriction are configured such that the reversible changes in the length of the housing sleeve occur along the radial direction (see figure 4).
Regarding claim 7, Kistler teaches wherein the constriction 56 is located in a region of the mechanical connection between the membrane and the housing sleeve 40 and at high pressure a diameter of the housing sleeve in this region is reduced in the radial direction (see figure 4).
Regarding claim 8, Kistler teaches wherein the constriction 56 is a recess formed in the housing sleeve 40 (see figure 4).
Regarding claim 9, Kistler teaches wherein the recess 56 is formed extending along an inner perimeter of the housing sleeve 40 (see figure 4).
Regarding claim 10, Kistler teaches wherein a depth of the constriction 56 in a radial direction is about half of a mean wall thickness of the housing sleeve (see figure 4).
Regarding claim 19, Kistler further teaches wherein the sensor assembly includes at least one piezoelectric element 13 that generates electric polarization charges under an applied force; and wherein the sensor assembly includes a pre-tensioning arrangement that includes a pre-tensioning sleeve 42 and a base plate 44, and the at least one piezoelectric element 41 is arranged in said pre-tensioning arrangement (also see Specification, “Piezoelectric sensing element assembly 41 is located in a cup 42, the end wall 43 of which provides a portion of the end wall of the mounting sleeve. Rear end piece 44 is welded to the wall of cup 42 with the wall held under tension to exert a compressive preload on the piezoelectric sensing element assembly 41”).
Regarding claim 20, Kistler further teaches wherein the membrane 43 is connected to the base plate of the pre-tensioning arrangement by material-bonding (welded).
Regarding claim 21, Kistler further teaches wherein the at least one piezoelectric element includes electrodes 16 for receiving and transmitting the electric polarization charges generated under the force.
Regarding claim 23, Kistler further teaches wherein the pre-tensioning sleeve is in form-locking connection to the base plate; wherein the base plate has a base plate recess that is dimensioned such that in the working pressure range of the pressure sensor mechanical stresses within the piezoelectric element are lower than a breaking limit of the material of the piezoelectric element.
Regarding claims 11 and 12, Kistler does not explicitly teach wherein the reinforcement is located in a middle portion of the housing sleeve (see figure 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to position the reinforcement in a middle portion of the sleeve, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Additionally, regarding the limitation, ‘configured such that at high pressure a diameter of the housing sleeve in the middle portion is reduced in the radial direction’, it has been held that the recitation that an element is "adapted to" perform a function is not a positive limitation but
only requires the ability to so perform. it does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138.
Regarding claim 12, Kistler teaches wherein the reinforcement is configured such that at high pressure the housing sleeve assumes a concave bend in the middle portion with respect to the overall length of the housing sleeve (see figure 4).
Regarding claims 13-15, Kistler does not explicitly teach wherein the constriction is configured such that at high pressure a difference between a change in length of the housing sleeve and a change in length of the sensor assembly is more or less equal to zero; wherein with a change in pressure a change in length of the housing sleeve resulting therefrom is equal to no more than an elastic limit of a material of the housing sleeve; wherein at high pressure a change in length of the sensor assembly is equal to no more than an elastic limit of a material of the sensor assembly.
However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to specify a change in length, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).
Additionally, phrases such as ‘more or less’ and ‘equal to no more than’ render the claim(s) indefinite because the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. Ex Parte Hasche, 86 USPQ 481.
Regarding claims 16 and 17, Kistler does not explicitly teach wherein at high pressures of more than 300 bar the difference between the change in length of the housing sleeve and the change in length of the sensor assembly is so low that mechanical stresses within the mechanical connection between the membrane and the housing sleeve resulting from said difference are equal to less than an elastic limit of the material of the mechanical connection between the membrane and the housing sleeve; wherein at high pressures of more than 300 bar the difference between the change in length of the housing sleeve and the change in length of the sensor assembly is so low that mechanical stresses within the mechanical connection between the membrane and the housing sleeve resulting from said difference are equal to less than an elastic limit of the material of the membrane itself.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to specify a change in length, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kistler in view of Hugli, and further in view of Takahashi et al. (WO2015/147061, hereafter referred to as Takahashi).
Regarding claim 22, Kistler in view of Hugli teaches a seismic mass 81 but does not explicitly teach a spring.
Takahashi teaches a similar device comprising a spring contact 70.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Kistler and Hugli with the device of Takahashi since applicant has not disclosed that the spring solves any stated problem or is for any particular purpose and it appears.
that the invention would perform equally well with a cable for signal transmission.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL E WILLIAMS whose telephone number is (571)270-7027. The examiner can normally be reached Monday-Thursday, 10a-4p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMEL E WILLIAMS/Examiner, Art Unit 2855